Exhibit 10.7

 

CERTAIN INFORMATION (INDICATED BY “[***]”) IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

TOSHIBA

 

Toshiba America Electronic Components, Inc.

2950 Orchard Parkway, San Jose, CA 95131

 

Design and Production Agreement

 

Netlist Inc.

 

This Design and Production Agreement (“DPA”) effective July 31, 2008 (the
“Effective Date”) is between Toshiba America Electronic Components, Inc., with a
principal place of business at 19900 MacArthur Boulevard, Suite 400, Irvine, CA
92612 (“TAEC”) and Netlist Inc with a place of business at 51 Discovery,
Suite 150, Irvine, CA 92618 (“Customer”) and sets out the terms and conditions
under which TAEC will design the product identified herein for Customer.

 

1.             Project Name

 

ID ASIC

 

2.             Summary

 

This DPA is for the development of ID ASIC for Customer.  The quote is based on
TAEC’s initial die size estimation.

 

3.             Design Specification

 

[***]

 

4.             Schedule

 

MAJOR PROJECT MILESTONES

 

Event

 

Target Date/Completed

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

Production turnaround time:  [***] working weeks

 

Schedule will be finalized in the SOW upon Design Decision. See Section 13.5.

 

--------------------------------------------------------------------------------


 

5.             Technology

 

[***]

 

6.             Package and Die Size Option

 

Package

 

Ball Pitch

 

Body Size

 

Substrate Layers

 

Die Size

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

7.             Internal/External IP

 

Internal IP:

[***]

 

External IP:

[***]

 

8.             Price

 

First

 

[***] pieces: US$[***]

 

Next

 

[***] pieces: US$[***]

 

Next

 

[***] pieces: US$[***]

 

After first

 

[***] pieces: US$[***]

 

 

Changes in die size will affect the price quoted.

 

Prices do not include and are subject to any applicable sales tax.

 

9.             Non-Recurring Engineering Charges (“NRE”)

 

9.1           Total NRE Charges (not including re-spin charges as set out in
Section 9.2): US$[***]

 

9.2           Additional NRE Charges in the event of Re-spin

 

Metal Layer Re-spin Charges:

 

US$[***]

All-Layer Re-spin Charges (base and metal layers):

 

US$[***]

 

In the event a re-spin involving only metal layers is required, TAEC will
provide a firm quote for additional re-spin NRE charges, which will be
calculated on a cost per layer basis including required engineering effort. In
the event the implementation of design changes affects all metal layers,
including contact and vias, the additional NRE cost will not exceed the Metal
Layer Re-spin Charges amount stated above.

 

--------------------------------------------------------------------------------


 

In the event an all-layer re-spin is required, the All-Layer Re-spin Charges
will apply as stated above.

 

The charges set forth in this Section 9.2 are based on the assumptions that
(1) no Material Changes would be needed and (2) no changes whatsoever to the
package design would be required, whether Material Changes or not. If either of
these assumptions is incorrect, costs may vary.

 

9.3           Internal IP Defects/Bugs

 

Should Internal IP be found to have a Defect/Bug, as defined in the attached SLI
Terms and Conditions, TAEC will be responsible for the additional NRE re-spin
charges required to repair such Defect/Bug, subject to Section 9.4,

 

9.4           Customer Design Changes During Re-spin for Internal IP
Defects/Bugs

 

If Customer requests design changes during a re-spin to correct Internal IP
Defects/Bugs, a portion of the additional re-spin cost will be shared by
Customer.

 

For a metal re-spin, this cost will be calculated on the basis of the number of
layers required for Customer changes and whether those layers are implicated by
the Internal IP repairs. If the Customer-requested design changes require the
same metal arid via layers as would be necessary for the Internal IP Defect/Bug
fix, the cost to Customer will not exceed 50% of the additional re-spin NRE
charges. If the Customer-requested changes require additional mask layer
changes, the NRE cost associated with the additional layers will be solely the
financial responsibility of Customer.

 

If an all-layer re-spin is required in order to fix Internal IP Defects/Bugs,
and Customer requests additional design changes at that time, Customer will not
he charged more than 50% of the All-Layer Re-spin Charges.

 

10.          NRE Payment Schedule

 

[***]:

US$[***]

 

[***]:

US$[***]

 

[***]:

US$[***]

 

 

·      [***] Prototypes are included in NRE.

 

·      A prototype lot charge of $[***] is included in the [***] payment.
Prototype lot charge is subject to any applicable sales tax.

 

--------------------------------------------------------------------------------


 

11.          NRE Services included

 

Engineering activities

 

[***]

 

Manufacturing activities

 

[***]*

 

--------------------------------------------------------------------------------

*Any additional qualifications requested by Customer beyond the standard Toshiba
qualification are not covered by the Total NRE Charges and may incur additional
fees.

 

12.          Extra Engineering Samples

 

[***] pieces:

 

[***] unit price of US$[***]

 

[***] pieces:

 

[***] unit price of US$[***]

 

[***] pieces:

 

[***] unit price of US$[***]

 

 

All extra engineering samples are sold as Prototypes and are subject to, without
limitation, Articles 18.2 and 19.1 of the Terms and Conditions.

 

13.          Project Specific Conditions

 

13.1         Final package selection to be based on [***].[***] analysis may
lead to changes in [***] or [***]. Details of the [***] and [***] analysis and
the [***] need to be defined and mutually agreed in the Statement of Work
(“SOW”).

 

13.2         Details on the [***] and associated [***] to be finalized in the
SOW prior to [***]

 

13.3         Customer may order a commercially reasonable number of [***]
pieces, as determined by [***]in its sole discretion. [***] goods are subject
to, without limitation, Articles 18.2 and 19.2 of the attached Design and
Production Agreement Terms and Conditions (“Terms and Conditions”). In the event
that Customer wishes to order any [***] pieces, such order shall be placed no
later than the date of [***].

 

13.4         For the avoidance of doubt, the Specifications as agreed upon by
the parties and incorporated into the SOW shall be based upon the defined load
models provided by Customer.

 

13.5         Upon [***], TAEC will discuss the results of its tests assuring a
path delay of [***] for the [***] provided by Customer (“[***]”). On or before
[***], Customer agrees to inform TAEC whether Customer intends to proceed with
the ID design (“Design Decision”). If Customer chooses to proceed with the
design, Customer agrees to accept [***], provide a waiver, or alter its
specifications to accommodate such results, and TAEC will [***] according to
Section 10 of this Agreement. If Customer chooses to cancel the design upon
completion of the [***], Customer may terminate this Agreement [***] and [***].

 

--------------------------------------------------------------------------------


 

14.          General Conditions

 

14.1         Pricing stated in this DPA is based on Toshiba America Electronic
Components Inc. selling production parts directly to Customer.

 

14.2         Full specifications and responsibilities to be defined and agreed
in a SOW. Customer and TAEC will work in good faith to finalize and sign the SOW
within thirty (30) days of design initiation.

 

14.3         Schedule is provisional. Final schedule is still to be agreed.

 

14.4         TAEC reserves the right to make extra charges up to [***]% of the
total NRE if Customer submits [***] Engineering Change Orders (ECOs) or changes
to the layout constraints file(s) after the acceptance of final netlist, unless
these ECOs/changes are attributed to problems of TAEC implementing the design.

 

14.5         TAEC may, in its sole discretion, share a copy of this DPA, and any
applicable SOW with Toshiba Corporation Semiconductor Company and other Toshiba
affiliates, on a need-to-know basis in order to implement or further Customer’s
project.

 

14.6         TAEC may, upon written notice to Customer, share Customer’s
information as it pertains to their design kit, library and user documentation
with a supplier of EDA Tools for the sole purpose of resolving any debugging
issues that may arise during the term of this Agreement.

 

14.7         This DPA shall be governed by the attached Terms and Conditions,
which are incorporated herein by reference.

 

14.9         In the event of any conflict between the provisions set forth in
this DPA and the Terms and Conditions to which it is attached, the contents of
the DPA shall control.

 

14.10       This Agreement (as defined in the Terms and Conditions) is the
entire agreement between the parties and supersedes any prior communications,
representations, or agreements as to the subject matter hereof, whether written
or oral.

 

14.11       Any changes to the DPA and/or the Terms and Conditions after the
execution of the DPA must be mutually agreed upon in the form of a written
amendment signed by both parties.

 

--------------------------------------------------------------------------------


 

Toshiba America Electronic Components, Inc.

 

NetList Inc.

 

 

 

/s/ Takeshi Iwamoto

 

/s/ James P. Perrott

Signature

 

Signature

 

 

 

 

 

James Perrott, SVP Sales & Marketing

Takeshi Iwamoto VP, Customer SoC & Foundry Business Unit, Systems LSI

 

Printed Name and Title

Printed Name and Title

 

 

 

 

8/15/08

8/22/08

 

Date

Date

 

 

 

--------------------------------------------------------------------------------


 

Toshiba America Electronic Components, Inc.

Design and Production Agreement Terms and Conditions

 

These Terms and Conditions set out the terms and conditions under which TAEC
will de these terms are attached.

 

1.             DEFINITIONS

 

1.1           “Agreement” shall refer to the agreement comprising the DPA (as
hereinafter defined), the Terms and Conditions, the SOW, and any other addenda
specifically noted therein (all as defined herein).

 

1.2           “CEM “ means a contract manufacturer engaged by Customer to
purchase Product(s) from TAEC, which are then assembled into products sold to
Customer.

 

1.3           “Customer” means the customer identified on Page 1 of the DPA.

 

1.4           “Defect/Bug” means a failure of any intellectual property to meet
the mutually agreed upon chip level and system level specifications as provided
at the time of development. Such failure or nonconformance includes, but is not
limited to, the inability of the logic or interface portion of either Internal
and External IP to meet mutually agreed upon chip level and system level
specifications.

 

1.5           “Design Initiation” means Customer has placed and TAEC has
accepted a Development PO to proceed with Customer’s design.

 

1.6           “Development PO “ is the purchase order created by the Customer to
signify they have accepted the Specifications and have agreed to proceed with
the development of Customer’s design.

 

1.7           “DPA” means the Design And Production Agreement to which these
terms and conditions are attached.

 

1.8           “Effective Date” shall mean the date reflected on the first
page of the DPA, its date of execution notwithstanding.

 

1.9           “External IP” shall mean intellectual property acquired from a
third party IP provider by TAEC or Customer for use in Customer’s design, which
is so identified in the SOW and/or in the DPA.

 

1.10         “Internal IP “ means intellectual property owned and/or provided by
TAEC for use in Customer’s design, which is so identified in the SOW and/or in
the DPA.

 

1.11         “Mask Work” means a series of related images, however fixed or
encoded; having or representing the predetermined, three dimensional pattern of
metallic, insulating or semiconductor material present or removed from the
layers of a semiconductor chip product; and in which series the relation of the
images to one another is that each image represents a pattern of the surface of
one form of the resulting semiconductor chip product.

 

--------------------------------------------------------------------------------


 

1.12         “Material Changes” means any changes in Customer-provided
specification or netlist that (1) lead to an increase in block size or die size
of 1% or more; (2) increase the nominal performance of the block or chip or both
by 1 % or more; (3) alter the testing requirements after the Second Signoff;
(4) in the case of I/O limited designs, lead to any increase in pin out; or
(5) in the case of non-I/O limited designs, lead to an increase in pin out of 1
% or more.

 

1.13         “NRE “ means the non-recurring engineering fees charged for
specific phases of work as set forth in the DPA.

 

1.14         “Product” means the resulting product based on the design specified
in the DPA and shall be defined by mutually agreed upon specifications embodied
in the documents contained within the Customer Part Number File and TAEC
published Quality and Reliability Standards

 

1.15         “Prototype” means pre-production engineering samples of Products,
which have been manufactured before the completion of the Prototype Approval
Signoff by both parties. Prototypes are provided for evaluation purposes only.
Prototypes may also be called “Engineering Samples” or “KS,” “ES, “ or “HS “ for
invoicing or other purposes, but other types of reference to a Prototype shall
not change the status as the Prototype.

 

1.16         “Prototype Approval Signoff” shall mean the form signed by the
Customer when the Prototype meets the required Specification and the design is
suitable for transfer in to production.

 

1.17         “Risk Production” means TAEC’s commencing production of goods
before the completion of the Prototype Approval Signoff by both parties.

 

1.18         “Second Signoff” means the form signed by both parties indicating
the design is ready for Tape-out.

 

1.19         “SOW “ means the Statement of Work attached to the DPA, or which is
executed separately by the parties if not attached thereto. The parties
expressly agree that the SOW may be modified from time to time on their mutual
agreement, and that the project schedule and other records of the TAEC Program
Manager shall be the record of the parties’ modifications to the SOW.

 

1.20         “Specifications” means the specifications agreed by the parties for
the Product and Prototype, as applicable and incorporated into the SOW.

 

1.21         “System Level Verification “ shall mean the performance of the
External IP on the silicon in varying Customer application systems as stated on
the third party IP provider specification.

 

1.22         “TAEC “ means Toshiba America Electronic Components, Inc.

 

--------------------------------------------------------------------------------


 

1.23         “Tape-out” means TAEC has released final database to Japan to begin
the prototype fabrication (mask making and wafer fabrication).

 

1.24         “Terms and Conditions” means these Design and Production Agreement
Terms and Conditions.

 

2.             DEVELOPMENT WORK

 

2.1           Details of the development are set forth in the SOW. Design
requirements may be changed by mutual written agreement of the Parties; however,
Customer understands and agrees that such changes may result in additional
charges.

 

2.2           The development shall be completed when Customer notifies TAEC
that the Prototype received by Customer meets the Specifications, when Customer
executes the Prototype Approval Signoff.

 

2.3           If the Prototypes do not conform to the agreed specification and
TAEC agrees that the nonconformance is due to TAEC’s error, TAEC will make all
commercially-reasonable efforts to expedite delivery of conforming Prototypes.

 

2.4           If Customer requests any modifications to the Specifications, TAEC
agrees to complete the modification as soon as is reasonably practicable after
TAEC has agreed to the modification. For the avoidance of doubt, the parties
expressly agree that TAEC shall have no obligation to commence a modification
unless and until the parties have agreed on adjustments in schedule, costs, or
other applicable provisions.

 

2.5           If TAEC assembles and manufactures any goods at Customer’s request
before Customer has issued its written approval via Prototype Approval Signoff,
Customer understands and agrees that they will be done on a Risk Production
order basis, with Customer responsible for all assembly and production costs.

 

2.6           Products will be tested to the developed test program resulting
from the simulation database. Changes to the test program after sample or
production initiation may result in production lead-time delays.

 

2.7           Each delivery of Products shall be initiated by Customer’s written
or electronic notification that a Purchase Order (“Purchase Order”) will be
forthcoming. Customer shall send a written Purchase Order to TAEC within five
(5) working days of the verbal notice. Each Purchase Order shall identify the
Products ordered; indicate the requested quantity and a mutually agreed upon
price; and specify the requested delivery date.

 

2.8           Design initiation shall commence when Customer issues a Purchase
Order for the NRE charge. The Purchase Order shall refer to the applicable DPA,
and shall include the words: “This Purchase Order represents acceptance of the
terms and conditions in the Design And Production Agreement between the issuer
and Toshiba America Electronic Components, Inc.”

 

--------------------------------------------------------------------------------


 

2.9           TAEC shall supply Products to Customer based on production
Purchase Orders that support a six (6) month rolling forecast.

 

3.             DEVELOPMENT TERM

 

[***]

 

4.             COMPENSATION

 

4.1           [***]

 

4.2           [***]

 

4.3           [***]

 

5.             RE-SPIN NRE CHARGES

 

Re-spin NRE charges will be based on engineering and manufacturing services as
well as on the extent of the modification, which may be done as either a
metallization or a diffusion change. Metallization changes may be implemented by
regenerating the metal and via masks only. Diffusion modifications, on the other
hand, require the regeneration of all masks. The extent of the engineering and
manufacturing services required for re-design shall be considered in determining
total charges for a re-spin of the design which shall be specified in the DPA or
an Amendment thereto.

 

6.             ACKNOWLEDGMENT

 

6.1           TAEC shall process Customer’s Purchase Orders submitted in
accordance with Article 2.7 within ten (10) working days of TAEC’s receipt
thereof. Purchase Orders shall only be binding as of the date of TAEC’s
acknowledgment and acceptance thereof.

 

6.2           TAEC shall only accept Purchase Orders with requested delivery
dates no more than six (6) months from the Purchase Order date. Any requests for
a shipment beyond that six-month period shall be reviewed and acknowledged only
after the requested delivery date moves within the six (6) month period.

 

7.             PRODUCT LEADTIME

 

7.1           Prototypes: TAEC will use all commercially reasonable efforts to
provide Prototypes within the total turnaround time defined in the appropriate
DPA and expressed as working weeks from Tape-out.

 

7.2           Production: TAEC will use all commercially reasonable efforts to
provide production lead-time as defined in the appropriate DPA or other document
issued by TAEC, from the date of TAEC’s acknowledgment and acceptance of a
Purchase Order.

 

--------------------------------------------------------------------------------


 

8.             SHIPMENT AND DELIVERY

 

8.1           Shipments shall be F.C.A. shipping point. Risk of loss or damage
shall pass from TAEC to Customer upon delivery of the Products to the common
carrier for shipment to Customer; title to all Products released hereunder shall
pass to Customer upon full payment by Customer therefor.

 

8.2           Unless otherwise specified by Customer, TAEC shall ship Products
according to TAEC’s standard method. Freight and insurance will be prepaid by
TAEC and invoiced to Customer.

 

8.3           TAEC shall not be liable for any damages or penalties for delay in
delivery, or for failure to give notice of delay when such delay is due to an
act of Customer or any cause beyond the reasonable control of TAEC, including,
but not limited to, the causes specified in Article 28. FORCE MAJEURE clause
herein. For any delay excusable under Article 28, the delivery date shall be
deemed extended for the duration of the force majeure event.

 

9.             PAYMENT TERMS

 

9.1           Customer shall pay to TAEC all amounts due hereunder within thirty
(30) days of the date of TAEC’s invoice therefor.

 

9.2           Customer may have a third party distributor or other entity (each,
a “Designated Payor”) pay the NRE charges on Customer’s behalf subject to the
following conditions:

 

a.             Customer will so inform TAEC and will give TAEC instructions on
to whom and where the NRE invoice(s) should be sent;

 

b.             Upon TAEC’s request, Customer will provide reasonable evidence to
TAEC of such Designated Payor s agreement to pay the NRE charges;

 

c.             Customer remains primarily liable for the payment of the NRE
charges, and understands and agrees that it shall be fully responsible therefor
if the Designated Payor fails to pay such charges within thirty (30) days of the
date of TAEC’s invoice; and

 

d.             The payment of the NRE charges by a Designated Payor shall not
affect any of the rights and obligations of the parties hereunder, and such
Designated Payor shall not be deemed a third party beneficiary of this
Agreement, nor shall the Designated Payor have any rights in or to Products,
Prototypes, Mask Works, or any other item relating to the subject matter hereof
or any right to place or enforce a lien against TAEC relating to the subject
matter of this Agreement, and Customer shall indemnify and hold harmless TAEC
from any damages or claims TAEC may suffer as a result of Customer’s engagement
of a Designated Payor.

 

--------------------------------------------------------------------------------


 

9.3           TAEC may withhold or suspend shipment or other performance
hereunder, in whole or in part, if Customer or its Designated Payor, as
applicable, fails to make any payment in accordance with Article 9.1, or
otherwise fails to perform its obligations under these Terms and Conditions.

 

9.4           TAEC reserves the right to monitor Customer’s or the Designated
Payor’s creditworthiness periodically during the course of the work. If, in
TAEC’s reasonable opinion, Customer’s or the Designated Payor’s,
creditworthiness declines, TAEC shall so notify Customer or the Designated
Payor, and as a condition to the performance of any obligation under this
Agreement, TAEC reserves the right in its sole discretion to require Customer or
the Designated Payor to provide security for payment of any amounts due under
this Agreement, including, but not limited to, opening an irrevocable letter of
credit to support Customer’s payment obligations hereunder, or such other means
as TAEC may determine appropriate.

 

10.          CANCELLATION/DELAY OF DEVELOPMENT:

 

10.1         In the event that Customer unilaterally delays a design milestone
for longer than [***] weeks beyond the schedule specified in the SOW, TAEC
reserves the right to charge Customer up to a total of [***] of the Total NRE
charge specified in the DPA.

 

10.2         If Customer wishes to discontinue the project after TAEC has
accepted the Development PO from Customer, the Customer or the Designated Payor
shall be responsible to pay TAEC for the NRE charges as set forth below
(“Cancellation Fee”), unless otherwise agreed in writing between TAEC and the
Customer:

 

Time

 

Cancellation Fee

 

 

 

[***]

 

[***]% of NRE

[***]

 

[***]% of NRE

[***]

 

[***]% of NRE

[***]

 

[***]% of NRE

 

10.3         In the event that Customer unilaterally delays a design milestone
for longer than [***] beyond the schedule specified in the SOW, TAEC reserves
the right to deem the design cancelled and assess the Cancellation Fee specified
in Section 10.2. In such case, the Agreement will terminate upon payment of the
Cancellation Fee.

 

10.4         For the avoidance of doubt, NRE already invoiced to Customer per
the milestones and NRE payment schedule set forth in the DPA (“Paid NRE”) shall
offset the Cancellation Fee assessed in Sections 10.2 and 10.3 above. To the
extent that the Paid NRE exceeds the Cancellation Fee as assessed, TAEC shall
not charge an additional Cancellation Fee; however, Paid NRE will not be
refunded upon cancellation of the design.

 

--------------------------------------------------------------------------------


 

11.          CANCELLATION/RESCHEDULE OF PRODUCTION ORDERS

 

11.1         Requests for cancellation must be made in writing, and the
following terms shall apply unless otherwise agreed in writing between TAEC and
the Customer. Cancellation fees will be assessed based on the length of time
from the date a written notice is received by TAEC to the first scheduled
shipment date.

 

Days from scheduled shipment

 

Cancellation Fees

[***] days

 

[***]

[***] days

 

[***]

[***] days

 

[***]

[***] days

 

[***]

 

11.2         Re-schedule requests must be made in writing [***] days before the
original delivery date. Any order may be re-scheduled only once. Requests to
delay shipments may not exceed [***] days from the original committed delivery
date. The re-scheduled order may not be canceled or further modified, and
Customer will be liable for full payment of the selling price.

 

Days before Shipment

 

Terms

Within next [***] days

 

[***]

Within [***] days

 

[***]

Over [***] days

 

[***]

 

12.          INTELLECTUAL PROPERTY RIGHTS AND OWNERSHIP

 

12.1         Customer retains all right, title and interest in and to all
proprietary rights, including without limitation, patent, copyright, trade
secrets, mask work rights, in and to: (i) all designs and design features of the
Products, and (ii) all patterns, drawings, and other data concerning the
Products’ design features including, but not limited to, the Products’ database,
and (iii) all Mask Work produced by TAEC for the manufacturing of Products.

 

12.2         Notwithstanding the above provision, TAEC retains all right, title
and interest in and to its [***] and all [***] and other [***] rights therein,
and any associated [***] and [***]. For the purposes of this Agreement, [***]
shall mean [***], including, but not limited to the process control monitor
contained in the [***]. TAEC reserves the right to perform similar work for its
other customers.

 

12.3         Both parties understand that any and all Mask Works produced by
TAEC for the manufacturing of the Products contain both parties’ Confidential
Information (as hereinafter defined), and that such Mask Works shall not be used
in any manner except as necessary for the performance of this Agreement.

 

12.4         The party who desires to assert its Mask Work rights against any
third party for infringement (the “Asserting Party”) shall give prior written
notice to the other party to allow such other party to decide whether or not to
participate in such dispute. If the other party decides not to participate, it
shall provide all commercially reasonable assistance to the Asserting Party in
connection with such dispute, at the Asserting Party’s expense.

 

--------------------------------------------------------------------------------


 

12.5         If an invention is made solely by the employees of either party in
connection with the development of the Prototype or Products, all right, title,
and interest in and to such items shall belong solely to the party whose
employees made such invention. If an invention is jointly made by the employees
of both Customer and TAEC, Customer and TAEC shall jointly own all right, title,
and interest thereto. Each party shall be entitled to use and exploit such
jointly owned invention and intellectual property rights without notice or
accounting to the other party.

 

13.          MASK WORKS REGISTRATION

 

13.1         If Customer desires to register the Mask Work for the Products
under the Semiconductor Chip Protection Act of 1984 (the “Act”), Customer shall
make registration by itself; however, Customer shall include TAEC’s name in such
registration. Customer shall have sole responsibility for obtaining
registrations for the Mask Work. Upon Customer’s request, TAEC agrees to supply
Customer or its designee with any reasonable identifying material required for
deposit under the Act in order to register a Mask Work in the names of Customer
and TAEC. All expenses and charges for registration and upkeep on Mask Work
shall be borne by Customer.

 

13.2         Customer shall use its best efforts to comply with all
semiconductor protection laws and applicable regulations in connection with such
application. If possible, Customer shall expressly identify in the “nature of
contribution” column of the U.S. mask work registration form (and applicable
columns of the application form of other countries) that the portion of the Mask
Work for the Products and any intellectual property rights including Mask Work
related thereto remain the sole and exclusive property of TAEC.

 

13.3         Customer shall furnish TAEC with a copy of the application form of
Mask Work for TAEC’s prior to filing, and shall give TAEC reasonable time and
opportunity to suggest changes and edits.

 

14.          MASK WORK NOTICE

 

Upon written request by Customer, and subject to packaging constraints, TAEC
will place a Mask Work notice on the outside package of the Product which shall
consist of the letter M in a circle and the names of Customer and TAEC.

 

15.          BUSINESS RELATIONSHIPS

 

15.1         Except as may be specifically provided in this Agreement, no right
or license either expressed or implied is granted to either party under any
patent, patent application or any other intellectual property right as a result
of this Design Agreement. The rights and obligations of the parties to these
Terms and Conditions are limited to those expressly set forth herein.

 

--------------------------------------------------------------------------------


 

15.2         This Design Agreement is not intended to constitute or create a
joint venture, partnership or formal business entity of any kind. Customer and
TAEC shall be independent contractors and neither party shall act as the agent
for or partner of the other party without prior written agreement.

 

15.3         Nothing in these terms and conditions shall give either party the
right to use the other’s name, trademark or logo except where specifically
authorized in writing by such other party.

 

15.4         Customer understands and agrees that a CEM’s purchases and other
information relating to its business relationship with TAEC are confidential
information that TAEC may not disclose without the CEM’s express permission (the
“CEM Information”). Consequently, if Customer requests TAEC to provide such CEM
Information, TAEC shall do so only if:

 

a.             Customer provides to TAEC proof of the CEM’s permission; or

 

b.             Customer defends, indemnifies, and holds TAEC harmless from and
against any and all claims and damages that TAEC may suffer as a result of such
disclosure of CEM Information.

 

16.          SUBCONTRACTING

 

16.1         TAEC may subcontract all or part of the development of the Products
to Toshiba Corporation or one or more of TAEC’s affiliates or subcontractors,
provided that each such subcontracting party agrees in writing to comply with
provisions of these terms and conditions.

 

16.2         Customer may subcontract all or part of its obligations hereunder
with respect to the Products to one of its affiliates or subcontractors (each, a
“Permitted Party”), provided that (a) each such Permitted Party agrees in
writing to comply with provisions of these terms and conditions, (b) the
Permitted Party is not a semiconductor competitor to TAEC, and (c) Customer has
given TAEC permission to share information with such Permitted Party as may be
required for Permitted Party to carry out its duties.

 

17.          CONFIDENTIAL INFORMATION

 

17.1         “Confidential Information” as used in this Agreement will mean any
and all technical and non-technical information including patent, copyright,
trade secret, and proprietary information, techniques, models, inventions,
know-how, processes, apparatus, equipment, algorithms, software programs, and
formulae related to the current, future and proposed products and services of
each of the parties and/or its customers and/or vendors, including, without
limitation, information concerning product or process research and development,
design details and specifications, engineering, financial data, manufacturing,
customer lists, business forecasts, sales and merchandising, and marketing
plans.

 

--------------------------------------------------------------------------------


 

17.2         The parties agree that Confidential Information exchanged by them
under this Agreement shall be protected by the provisions of the Nondisclosure
Agreement (“NDA”) signed between them, and made effective as of          ,
mutatis mutandis.

 

17.3         Notwithstanding the expiration or termination of the NDA, the
provisions of this Article 17 shall remain in effect for a period of ten
(10) years from the date of this Agreement.

 

18.          WARRANTY

 

18.1         Customer acknowledges and agrees that the success of the
development of the custom product contemplated by this Agreement cannot be
assured. TAEC gives no representation or warranty that it will be successful in
developing a design for such custom product or that the development will
progress according to the milestones set forth in the Statement of Work. TAEC
will under no circumstances be liable for any damages arising from its failure
to develop a design for such custom product or for failing to meet the
milestones set forth in the SOW. Any expenditures or commitments by Customer in
anticipation of TAEC’s success in developing such custom product or meeting the
milestones set forth in the SOW will be at Customer’s sole risk and expense.

 

18.2         PROTOTYPES/RISK PRODUCTION-NO WARRANTY CUSTOMER ACKNOWLEDGES AND
AGREES THAT ANY PROTOTYPE AND/OR RISK PRODUCTION GOODS DELIVERED HEREUNDER ARE
DELIVERED ON AN “AS IS “ BASIS WITH ALL FAULTS AND WITH NO WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED.

 

18.3         PRODUCT WARRANTY

 

a.             TAEC warrants that:

 

i]              for a period of one (1) year from the date of the delivery of
each Product, the Product shall: (a) conform to the Specifications; (b) be free
from defects in material or workmanship under normal use and service; and

 

ii]             at the time of delivery, the Products will be free and clear of
all liens, encumbrances, and other claims except for TAEC’s reservation of a
security interest in the Products prior to receipt of payment in full therefor.

 

b.             TAEC’s responsibility and the sole and exclusive remedy of
Customer under this warranty is, at TAEC’s option, to repair, replace, or credit
Customer’s account for any defective Products which are returned by Customer
during the applicable warranty period set forth above in sub-

 

--------------------------------------------------------------------------------


 

Article 18.3a.i], provided that: (a) Customer promptly notifies TAEC in writing
with a detailed description of any alleged deficiencies upon discovery by
Customer that such Products fail to conform to the specifications; (b) such
Products are returned to TAEC, F.C.A. TAEC’s plant; and (c) TAEC’s examination
of such Products establishes to TAEC’s satisfaction that such alleged
deficiencies actually existed and were not caused by Customer’s misuse, neglect,
alteration, improper installation, repair, or improper testing of the
Product(s).

 

c.             TAEC SHALL WARRANT EXTERNAL IP SOLELY TO THE EXTENT SET FORTH IN
THE APPLICABLE SOW. IF THE SOW IS SILENT ON WARRANTY, VERIFICATION, TESTING OR
MAINTENANCE OF THE EXTERNAL IP, CUSTOMER UNDERSTANDS AND AGREES THAT TAEC SHALL
NOT WARRANT ANY EXTERNAL IP, EXPRESSLY OR IMPLIEDLY, INCLUDING THE WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

18.4         FOR THE AVOIDANCE OF DOUBT, THE PARTIES EXPRESSLY AGREE THAT THE
WARRANTIES SET FORTH IN THIS ARTICLE SHALL NOT APPLY TO (i) ANY EXTERNAL IP, AND
(ii) NON-CONFORMANCE CAUSED BY (A) IMPROPER USE, INSTALLATION, MISUSE, NEGLECT,
MODIFICATION, ALTERATION, REPAIR, OR IMPROPER TESTING OF THE PROTOTYPES OR
PRODUCTS BY CUSTOMER OR ANY PARTY; (B) THE PROTOTYPES OR PRODUCTS HAVING BEEN
SUBJECTED TO UNUSUAL PHYSICAL OR ELECTRICAL STRESS; OR (C) INTERFERENCE FROM
APPLICATIONS, SOFTWARE, OR OTHER PRODUCTS PROVIDED BY THIRD PARTIES.

 

18.5         EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE, TAEC DISCLAIMS AND
CUSTOMER WAIVES ALL OTHER WARRANTIES OR LIABILITIES OF TAEC, EXPRESS, IMPLIED,
OR ARISING OUT OF COMMON LAW OR COURSE OF DEALING, RELATING TO TAEC’s
PERFORMANCE HEREUNDER, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF
MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE. THIS WARRANTY IS FOR
THE SOLE BENEFIT OF CUSTOMER AND NOT FOR ANY THIRD PARTY.

 

19.          PROTOTYPES/RISK PRODUCTION

 

19.1         Customer acknowledges that any Prototype will be provided for
evaluation purposes only and not for any other purposes and shall not be offered
to any of its customers, directly or indirectly, for purposes other than
evaluation. Customer shall defend, indemnify, and hold TAEC and its affiliates
harmless from and against all damages, obligations, causes of action, suits, or
injuries of any kind arising from or in relation to Customer’s use or other
disposition of the Products in violation of this Agreement and/or Customer’s
supply of the Prototype to any of its customers.

 

--------------------------------------------------------------------------------


 

19.2         Customer acknowledges that Risk Production goods are provided prior
to Prototype Approval Signoff. Customer agrees to defend, indemnify, and hold
TAEC and its affiliates harmless from and against all damages, obligations,
causes of action, suits, or injuries of any kind arising from or in relation to
Customer’s supply of the Risk Production goods to any of its customers.

 

20.          PRODUCT APPLICATION

 

20.1         This design is intended for general commercial applications such as
but not limited to telecommunications, information technology equipment,
computer equipment, office equipment, test and measurement instrumentation, or
domestic appliances. The design is not intended for use in, nor is it intended
to be incorporated into the Product for use in, nor will TAEC knowingly sell
such items for use in equipment which requires extraordinarily high quality or
reliability, and/or in equipment which may involve life threatening, life
support, life sustaining, or life critical applications, including, but not
limited to such uses as atomic energy controls, airplane or spaceship
instrumentation, traffic signals, biomedical or medical instrumentation,
combustion control, offensive weapon systems, or safety devices.

 

20.2         TAEC DOES NOT ACCEPT, AND HEREBY DISCLAIMS, LIABILITY FOR ANY
DAMAGES, WHICH MAY ARISE FROM THE USE OF TAEC PRODUCTS USED IN SUCH EQUIPMENT OR
APPLICATION AS SET FORTH HEREINABOVE. CUSTOMER SHALL DEFEND, INDEMNIFY, AND HOLD
TAEC FREE AND HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITIES,
PROCEEDINGS, COSTS, LOSSES, DAMAGES, AND EXPENSES OF EVERY KIND AND NATURE
WHATSOEVER ARISING OUT OF OR IN CONNECTION WITH USE OF PRODUCTS IN ANY SUCH
EQUIPMENT OR APPLICATION.

 

21.          INSPECTION

 

Customer shall inspect Products at its own expense in accordance with the
inspection standard agreed upon by the parties. Unless Customer provides TAEC
with written notice of rejection within thirty (30) days after TAEC’s delivery
of the Products to the carrier, together with sufficient evidence of the cause
thereof, Products shall be deemed finally and irrevocably accepted. If TAEC
receives notice of rejection within that thirty (30) days, then TAEC shall, at
its option, repair or replace the defective Products or credit Customer’s
account, if TAEC has breached its warranty under Article 18.

 

22.          ISSUANCE OF RETURN MATERIAL AUTHORIZATION NUMBER

 

22.1         All Products which Customer returns to TAEC must be accompanied by
a Return Material Authorization (RMA) number. Unless further verification is
required by TAEC, TAEC shall provide Customer with an RMA number within three
(3) working days of Customer’s request for return of the nonconforming Product
to TAEC.

 

--------------------------------------------------------------------------------


 

22.2         If it is determined that the failure is electrical, mechanical, or
of any other nature requiring further verification by TAEC, Customer shall
return to TAEC an agreed upon number of data-logged samples of the Product lot,
whereupon TAEC shall issue a Failure Analysis (FA) number. Customer may, at its
option, suspend the processing of invoices through Customer’s accounting system
for such nonconforming Product, pending resolution of the investigation. TAEC
shall analyze the samples and report its findings to Customer within thirty (30)
days after receipt of the samples and shall advise Customer of a schedule to
complete the failure analysis and take corrective action.

 

22.3         An RMA shall be issued within three (3) working days following
verification of the failure, if, after testing, the sample has been found to be
nonconforming. Upon mutual agreement, TAEC shall replace, repair, or credit the
purchase price of any Product which has been found to be nonconforming. If the
returned Product is subsequently determined by Customer and TAEC to be in
conformance, Customer shall immediately complete payment.

 

22.4         Transportation charges for Products returned from Customer to TAEC
or from TAEC to Customer under this Article shall be at TAEC’s expense, provided
that Customer shall reimburse TAEC for any transportation charges paid by TAEC
for returned Products which are subsequently found to be conforming.

 

23.          MATERIAL AVAILABILITY

 

23.1         TAEC shall give Customer reasonable advance notice of its intent to
discontinue the manufacture of those Products included in this Agreement. Such
notice shall be no less than twelve (12) months in advance of the last order
date. Customer shall have a twelve (12) month order placement period and must
take receipt of the Products within eighteen (18) months of notification of the
discontinuance.

 

23.2         After receipt of such notice of discontinuance, Customer may
determine its Life Time Buy (LTB) quantity under the following conditions:
(a) the quantity shall be by mutual agreement and (b) the price shall be
negotiated at the time TAEC gives notice of the discontinuance.

 

24.          LIABILITY

 

TAEC WILL UNDER NO CIRCUMSTANCES BE LIABLE FOR INDIRECT, CONSEQUENTIAL, SPECIAL,
INCIDENTAL, SECONDARY, PUNITIVE OR EXEMPLARY LOSS OR DAMAGES OR ECONOMIC LOSS
ARISING OUT OF OR RELATING TO THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT
FOR ANY REASON WHATSOEVER REGARDLESS OF THE FORM OF ACTION, EVEN IF TAEC HAD
BEEN ADVISED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGES OCCURRING AND EVEN IF AN
EXCLUSIVE REMEDY FAILS OF ITS ESSENTIAL PURPOSES. TAEC SHALL NOT BE LIABLE FOR
ANY DAMAGES OR CLAIMS ARISING MORE THAN ONE (1) YEAR PRIOR TO THE INSTITUTION OF
A LEGAL PROCEEDING THEREON. IN NO EVENT WILL TAEC’s LIABILITY TO CUSTOMER FOR
ANY ACTION OR CLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT EXCEED
THE AMOUNT ACTUALLY PAID BY CUSTOMER TO TAEC FOR THE PROTOTYPES OR PRODUCTS THAT
ARE THE SUBJECT OF SUCH CLAIM.

 

--------------------------------------------------------------------------------

 


 

25.          INTELLECTUAL PROPERTY RIGHTS INDEMNIFICATION

 

25.1         Subject to the provisions set forth hereinafter and in Article 26.
NON-INFRINGEMENT OF RIGHTS clause herein, TAEC shall defend, indemnify, and hold
Customer harmless from and against all damages, obligations, causes of action,
suits, or injuries of any kind arising from any actual or claimed infringement
of United States, Canada, Mexico, Japan and European Community patents, mask
work rights, or copyrights with respect to TAEC’s design or TAEC’s manufacturing
of the Prototypes or Products; provided that:

 

a.             Customer shall promptly notify TAEC in writing of any claim of
infringement; and

 

b.             TAEC shall have sole control of both the defense of any action on
such claim and all negotiations for its settlement or compromise; and

 

c.             Customer shall provide all reasonably necessary authority,
information, and assistance to TAEC and its counsel for the defense of such
claim.

 

25.2         Notwithstanding the foregoing, TAEC shall have no liability or
obligation to Customer with respect to any intellectual property results
infringement or claims thereof based on:

 

a.             TAEC’s compliance with designs, plans, specifications, or other
information provided by Customer;

 

b.             Use of the Prototypes or Products in combination with devices or
products not purchased hereunder where the Products would not in themselves be
infringing;

 

c.             Use of the Prototypes or Products in an application or
environment for which such Products were not designed or contemplated;

 

d.             Modifications or additions to Prototypes or Products by Customer;

 

e.             Any claims of infringement of a patent in which Customer, or any
affiliate or customer of Customer, has an interest or a license; or

 

f.              Should the owner of such intellectual property rights wish to
grant a license to Customer with respect to a claim of patent infringement when
the claimant declines to offer a license to TAEC but insists upon dealing only
with Customer, notwithstanding TAEC’s good faith efforts to resolve the claim.

 

--------------------------------------------------------------------------------


 

25.3         If any Product is held to constitute an infringement or its use is
enjoined, TAEC, at its option and at its own expense, may:

 

a.             Procure for Customer the right to continue using such Product
royalty-free; or

 

b.             Replace such Product to Customer’s reasonable satisfaction with
non-infringing product of equivalent quality and performance; or

 

c.             If (a) and/or (b) above are impracticable, accept the return of
such Product for credit, allowing for a reasonable deduction for depreciation.

 

26.          NON-INFRINGEMENT OF RIGHTS

 

Customer represents and warrants that the circuit design and other information
furnished by Customer to TAEC, with respect to the design portion of the
Prototypes or Products does not infringe any copyright, trade secret, United
States, Canada, Mexico, Japan and European Community patent or other
intellectual property right of any third party. Customer shall defend, indemnify
and hold harmless TAEC against any claims, damages, and expense (including
attorney fees), arising out of or in connection with Customer’s breach of the
foregoing representation and warranty.

 

27.          TERMINATION

 

27.1         This Agreement will become effective on the Effective Date and will
remain in full force and effect for a period of three (3) years from the
Effective Date, unless terminated pursuant to this Article 27.

 

27.2         Either party may terminate any development or Purchase Order,
effective upon written notice to the other party should any of the following
events occur:

 

a.             The other party files a voluntary petition in bankruptcy;

 

b.             The other party is adjudicated bankrupt;

 

c.             The other party makes an assignment for the benefit of its
creditors;

 

d.             A court assumes jurisdiction of the assets of the other party
under any bankruptcy; or

 

e.             A party is unable to pay its debts as they become due.

 

27.3         Either party shall have the right to terminate any development or
Purchase Order for breach of a material term or condition of this Agreement, if
such breach continues for a period of thirty (30) days after written notice
thereof to the other.

 

--------------------------------------------------------------------------------


 

27.4         If Customer defaults in the payment of any sum due under this
Agreement and does not cure such default within thirty (30) days of written
notice thereof from TAEC, then TAEC shall, without further notice, have the
immediate right to repossess and remove the Product. Customer’s obligation to
pay all charges which shall have accrued and compensation, if any, which covers
the actual costs incurred by TAEC as a result of such termination, shall survive
any termination of this Agreement.

 

28.          FORCE MAJEURE

 

Neither party shall be responsible or liable in any way for failure or delay in
performing its obligations under these terms and conditions, other than
obligations to make payment, when such failure or delay is directly or
indirectly due to an act of God, war, threat of war, war-like conditions,
hostilities, sanctions, mobilization, blockade, embargo, detention, revolution,
riot, looting, striking, lockout, accident, fire, explosion, flood, inability to
obtain fuel, power, raw materials, labor, container or transportation
facilities, breakage of machinery or apparatus, government order or regulations,
or any other cause beyond its reasonable control.

 

29.          GOVERNMENT INTERVENTION

 

TAEC reserves the right to adjust prices or quantities to equitably compensate
for increases in tariffs or similar charges, or for other government actions
resulting in curtailment, prevention, or taxation of imports. Unless otherwise
required by law, all prices will be quoted and billed exclusive of Federal,
state, and local excise, sales, and similar taxes, but inclusive of import
duties.

 

30.          EXPORT REGULATIONS

 

This Agreement involves products and/or technical data that may be controlled
under the U.S. Export Administration Regulations and that may be subject to the
approval of the United States Department of Commerce prior to export. Any export
or re-export by either party, directly or indirectly in contravention of the
U.S. Export Administration Regulations, is prohibited.

 

31.          GENERAL

 

31.1         Neither party shall assign its rights and obligations under this
Agreement without the prior written consent of the other party, except that TAEC
may assign the performance of any of its obligations, including the manufacture
of Prototypes or Products, to Toshiba Corporation or its affiliates.

 

31.2         These Terms and Conditions shall be interpreted and governed by the
laws of the State of California without regard for its conflicts of laws
principles, regardless of where any action may be brought. The parties agree to
submit to the exclusive jurisdiction of the state and federal courts of the
State of California. The parties expressly agree that the UN Convention for the
International Sale of Goods shall not apply hereto.

 

--------------------------------------------------------------------------------


 

31.3         All modifications to this Agreement must be in writing and signed
by both parties. Failure or delay of either party to exercise any right or
remedy hereunder shall not constitute a waiver of rights or remedies under this
Agreement.

 

31.4         This Agreement is the exclusive statement of the Terms and
Conditions between the parties with respect to the matters set forth herein, and
supersedes all other prior or contemporaneous agreements, negotiations,
representations, tender documents, and proposals, written and oral. Any
additional or conflicting provisions contained in Customer’s purchase order, or
any purchase order acknowledgment issued by TAEC shall not apply.

 

31.5         If any provision of this Agreement is held unenforceable or
inoperative by any court of competent jurisdiction, either in whole or in part,
the remaining provisions shall be given full force and effect to the extent not
inconsistent with the original terms of this Agreement.

 

31.6         Any notice given hereunder shall be sent in writing to the other
party’s business address set forth on the cover page hereof, or to such other
party and address as such part shall have designated most recently in writing.
Notices directed to TAEC shall be sent “Attention: Legal Department.”

 

31.7         This Agreement may be executed in several identical counterparts,
each of which when executed by the parties hereto and delivered shall be an
original, but all of which together shall constitute a single instrument.

 

31.8         Articles 9, 12, 13, 15, 17, 19, 20, 24, 25, 26, 30 and 31 shall
survive the termination or expiration of this Agreement.

 

--------------------------------------------------------------------------------

 